DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12, of U.S. Patent No. 10,748,411. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are arguably broader than claims 1, 12, of U.S. Patent No. 10,748,411 which encompasses the same bounds, metes and limitations. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to eliminate the limitations of the narrower claims since it has been held that omission of an element and its functions, and a combination where the remaining elements perform the same functions as before involves only routine skill in the art. See in re Karlson, 136 USPQ 184.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney et al. (US 2017/0352255) in view of M et al. (US 2017/0098367).
Regarding claims 1, 12, Sweeney discloses a system (abstract) comprising: an intrusion detection system state of operation ascertainer operable (page 1, [0002]), responsive to receiving an indication of an intrusion to a premises, for ascertaining whether an intrusion detection system of the premises is in an armed state of operation (page 2, [0020-0021]; a registered mobile communicator proximity detector operable (central security controller 112 and personal communication 106 in fig. 1), responsive to the intrusion detection system being in the armed state of operation, for ascertaining whether at least one mobile communicator that is registered with the registered mobile communicator proximity detector is in a vicinity of the premises (fig. 1; page 2, [0024-0026]).
   Sweeney discloses all the limitations set forth above but fails to explicitly disclose an automatic intrusion detection system disarmer operable, responsive to the at least one mobile communicator being in the vicinity of the premises, for disarming the intrusion detection system.
   However, M discloses an automatic intrusion detection system disarmer operable, responsive to the at least one mobile communicator being in the vicinity of the premises, for disarming the intrusion detection system (page 1, [0015, 0017]).
  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the features of M within the system of Sweeney in order to protect a user within a secured geographic area thereby maximizing the safety of the system.
  Regarding claims 2, 13, Sweeney discloses wherein the registered mobile communicator proximity
detector is also operable, responsive to no registered mobile communicators being in the vicinity
of the premises, for generating an intrusion indication indicative of the intrusion (in or around the monitored premises send an alert to central monitoring in page 2, [0021]).
Regarding claim 3, Sweeney discloses wherein the intrusion is detected by at least one sensor of
the intrusion detection system (page 2, [0021]).
 Regarding claim 4, Sweeney discloses wherein the at least one sensor of the intrusion detection

 Regarding claims 5, 14, Sweeney discloses wherein the intrusion detection system state of operation
ascertainer is operable for ascertaining whether the intrusion detection system is in the armed state
of operation by: communicating, to the intrusion detection system, a query for a state of operation of the intrusion detection system; and receiving, from the intrusion detection system, responsive to the query, the state of operation of the intrusion detection system (page 2, [0020-0022]).
 Regarding claims 6, 15, Sweeney discloses wherein the intrusion detection system state of operation
ascertainer is operable for communicating with the intrusion detection system over a powerG
communication protocol (turned on or off in page 2, [0019]).
 Regarding claims 7, 16, Sweeney discloses wherein the intrusion detection system state of operation
ascertainer is further operable for receiving indications of changes in a state of operation of the
intrusion detection system from the intrusion detection system (page 2, [0020-0021]).
 Regarding claims 8, 17, Sweeney discloses wherein the at least one mobile communicator is registered
with the registered mobile communicator proximity detector via Bluetooth Low Energy (BLE)
bonding with the registered mobile communicator proximity detector.
 Regarding claims 9, 18, Sweeney discloses wherein the registered mobile communicator proximity
detector is operable for ascertaining whether the at least one mobile communicator is in the vicinity
of the premises by employing the Bluetooth Low Energy (BLE) communication protocol to scan
the vicinity of the premises for the at least one mobile communicator (page 3, [0032]).
Regarding claims 10-11, 19-20, Sweeney discloses wherein the automatic intrusion detection system disarmer is operable for disarming the intrusion detection system by: establishing a Bluetooth Low Energy (BLE) connection with the at least one mobile communicator; communicating, to the at least one mobile communicator, over the BLE connection, a first indication indicating that the intrusion detection system is in the armed state of operation; receiving, from the at least one mobile communicator, .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bleisch (US 9,800,570) discloses method or persistent………….device.
Soloway et al. (US 2004/0090327) discloses alarm system armed and disarmed by a door contact.
Lee et al. (US 2003/0156030) discloses apparatus…..wireless signal.
Muise et al. (US 6,791,451) discloses system and method……storage.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PREVIL whose telephone number is (571)272-2971.  The examiner can normally be reached on Monday-Friday from 9:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang Quan-Zhen can be reached on 571 272 3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







DP
August 18, 2021

                                                                 /DANIEL PREVIL/                                                                 Primary Examiner, Art Unit 2684